                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JEFFREY GORDON et al.                         :
                                              :
       v.                                     :      CIVIL ACTION
                                              :      NO. 21-1911
ARCH INSURANCE COMPANY                        :
                                              :

                                             ORDER

   This 28th day of May, 2021, for the reasons in the accompanying memorandum, it is hereby

ORDERED that Defendant’s Motion to Dismiss (ECF 22) is DENIED in part and GRANTED

in part as follows:

       •    Defendant’s Motion is granted as to the Gordon Plaintiffs’ breach of contract claim

            based on the express terms of the contract.

       •    The remainder of Defendant’s Motion is denied.


                                                                  /s/ Gerald Austin McHugh
                                                                  United States District Judge
